‘Case 1:19-cr-00020-SPB Document 1-2. Filed 08/13/19 } Page.1 of 1

~ IN THE UNITED STATES DISTRICT COURT »

FOR THE WESTERN DISTRICT OF PENNSYLVANIA |
UNITED STATES OF AMERICA ~ , . me
. PAQ-Cit-20

vO ~ | Criminal No. SL Brie

ANDREW GABLER
CERTIFICATION AND NOTICE FOR FILING PRETRIAL MOTIONS

I hereby certify that I have been notified by the United States Magistrate Judge that all
pretrial motions must be filed within fourteen (14) days of Arraignment unless the Court extends

the time upon written application made within said fourteen (14) day period.

 

 

Date = | . | Attorney for Defendant
° ANDREW GABLER
